Exhibit 10.1

CROWN HOLDINGS, INC.

ISSUANCE BY

CROWN AMERICAS LLC

and

CROWN AMERICAS CAPITAL CORP. VI

OF

$875,000,000 4.750% Senior Notes due 2026

Purchase Agreement

January 18, 2018

Citigroup Global Markets Inc.

As Representative of the several Initial

Purchasers named in Schedule I hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Crown Holdings, Inc., a Pennsylvania corporation (“Holdings”), and the indirect
parent company of Crown Americas LLC, a Pennsylvania limited liability company
(the “Company”) and Crown Americas Capital Corp. VI, a Delaware corporation
(“Crown Americas Capital VI” and, together with the Company, the “Issuers”),
proposes that the Issuers issue and sell to the several purchasers named in
Schedule I hereto (the “Initial Purchasers”), for whom Citigroup Global Markets
Inc. (the “Representative”) is acting as representative, $875,000,000 aggregate
principal amount of their 4.750% Senior Notes due 2026 (the “Notes”). Initially,
the Notes will be fully and unconditionally guaranteed on a senior basis by
Holdings and the other guarantors named in Schedule II hereto (together with
Holdings, the “Crown Guarantors”). The Notes will be issued pursuant to an
indenture to be dated as of January 26, 2018 (the “Indenture”) among the
Issuers, the Crown Guarantors and U.S. Bank National Association, as trustee
(the “Trustee”). The Notes will have the benefit of the guarantees (the
“Guarantees” and, together with the Notes, the “Securities”) provided for in the
Indenture. The use of the neuter in this Purchase Agreement (this “Agreement”)
shall include the feminine and masculine wherever appropriate. Certain terms
used herein are defined in Section 18 hereof.

As described in the Pricing Disclosure Package and the Final Memorandum (each as
defined below), the Issuers intend to use the net proceeds from the issuance and
sale of the Securities, together with other available funds (including the
expected net proceeds of the offering of the Euro Notes (as hereinafter
defined), if any) (i) to pay the cash consideration for



--------------------------------------------------------------------------------

the acquisition of Signode Industrial Group Holdings (Bermuda) Ltd., a Bermuda
exempted company (“Signode”) pursuant to an Agreement and Plan of Merger, dated
as of December 19, 2017, as amended and restated on December 27, 2017 (as
amended, supplemented, or modified from time to time, the “Acquisition
Agreement”), among Holdings, Cobra Merger Sub, Ltd., a Bermuda exempted company
(“Merger Sub”) and Signode, pursuant to which Merger Sub will merge with and
into Signode (the “Acquisition”), with Signode surviving the Acquisition,
(ii) to refinance Signode’s existing indebtedness and (iii) to pay fees and
expenses associated with the foregoing. The date of consummation of the
Acquisition is herein referred to as the “Acquisition Date.”

Upon consummation of the Acquisition, each of Signode’s U.S. subsidiaries that
becomes a guarantor under Crown’s senior secured credit facilities (such
subsidiaries, the “Signode Guarantors” and, together with the Crown Guarantors,
the “Guarantors”; the Guarantors collectively with the Issuers, the “Companies”)
shall become Guarantors under the Indenture by executing a supplemental
indenture (the “Supplemental Indenture”), shall become a party to the
Registration Rights Agreement (as defined below) by executing a joinder to the
Registration Rights Agreement (the “Registration Rights Agreement Joinder”) and
shall become party to this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C (a “Joinder Agreement”). Upon execution
of a Joinder Agreement, the agreements of the Signode Guarantors made under this
Agreement shall become effective as of the Time of Execution and each of the
Signode Guarantors shall, without any further action by any person, become a
party to this Agreement.

Holders of the Securities will also have the benefit of a registration rights
agreement to be dated as of January 26, 2018 (the “Registration Rights
Agreement”) among the Companies and the Representative. Pursuant to the
Registration Rights Agreement, the Companies will agree to register the
Securities under the Act subject to the terms and conditions therein specified.

This Agreement, the Joinder Agreement, the Securities, the Indenture, the
Supplemental Indenture, the Registration Rights Agreement, the Registration
Rights Agreement Joinder and the agreements and instruments to which Holdings or
any of its subsidiaries is a signatory relating to the consummation of the
transactions contemplated hereby and the issuance and sale of the Securities
contemplated hereby, collectively, are referred to herein as the “Transaction
Documents.”

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

In connection with the sale of the Securities, the Companies have prepared a
preliminary offering memorandum dated January 16, 2018 (including the
information incorporated by reference therein, the “Preliminary Memorandum”),
setting forth or including a description of the terms of the Securities, the
terms of the offering of the Securities, a description of the Companies and any
material developments relating to the Companies occurring after the date of the
most recent historical financial statements included therein. As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by

 

-2-



--------------------------------------------------------------------------------

the written communications listed on Annex A hereto in the most recent form that
has been prepared and delivered by the Companies to the Initial Purchasers in
connection with their solicitation of offers to purchase Securities prior to the
time when sales of the Securities were first made (the “Time of Execution”).
Promptly after the Time of Execution and in any event no later than the second
Business Day following the Time of Execution, the Companies will prepare and
deliver to the Initial Purchasers a final offering memorandum (including the
information incorporated by reference therein, the “Final Memorandum”), which
will consist of the Preliminary Memorandum with such changes therein as are
required to reflect the information contained in the amendments or supplements
listed on Annex A hereto. The Companies hereby confirm that they have authorized
the use of the Pricing Disclosure Package, the Final Memorandum and the Recorded
Road Show (as defined below) in connection with the offer and sale of the
Securities by the Initial Purchasers.

1.    Representations and Warranties. As of the Time of Execution and at the
Closing Date (as defined in Section 3 below), the Issuers and the Crown
Guarantors, jointly and severally, represent and warrant to and agree with each
of the Initial Purchasers (it being understood and agreed that, prior to the
Acquisition Date, all representations and warranties of the Issuers and the
Crown Guarantors with respect to Signode and its subsidiaries are made to the
knowledge of the Issuers and the Crown Guarantors) and, upon execution of the
Joinder Agreement, the Signode Guarantors, jointly and severally, represent and
warrant to and agree with each of the Initial Purchasers, as follows (references
in this Section 1 to the “Offering Memorandum” are to (i) the Pricing Disclosure
Package in the case of representations and warranties made as of the Time of
Execution and (ii) both the Pricing Disclosure Package and the Final Memorandum
in the case of representations and warranties made at the Closing Date):

(a)    The Preliminary Memorandum, at the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Companies make no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Companies by or on
behalf of the Initial Purchasers specifically for inclusion therein. The
Companies have not distributed or referred to and will not distribute or refer
to any written communications (as defined in Rule 405 of the Act) that
constitute an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Companies or their agents and representatives
(other than the Pricing Disclosure Package and Final Memorandum) an “Issuer
Written Communication”) other than the Pricing Disclosure Package, the Final
Memorandum and the recorded electronic road show made available to investors
(the “Recorded Road Show”). Any information in an Issuer Written Communication
that is not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum, and each Issuer Written Communication, when taken together with the
Pricing Disclosure

 

-3-



--------------------------------------------------------------------------------

Package, does not at the Time of Execution and, when taken together with the
Final Memorandum at the Closing Date, will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(b)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has, directly or indirectly,
made offers or sales of any security, or solicited offers to buy any security,
under circumstances that would require the registration of the Securities under
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 4 of this Agreement, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers or the initial resale of the Securities by the Initial Purchasers, in
each case, in the manner contemplated by this Agreement, to register any of the
Securities under the Act or to qualify the Indenture under the Trust Indenture
Act.

(c)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with any offer or sale of the Securities in the United States.

(d)    The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.

(e)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them (other than the Initial Purchasers, as to which
the Companies make no representation or warranty), has engaged in any “directed
selling efforts” with respect to the Securities, and each of the Companies and
their respective Affiliates has complied with the “offering restrictions”
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.

(f)    No securities of any of the Companies are of the same class (within the
meaning of Rule 144A under the Act) as any of the Securities and listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

(g)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities),
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

(h)    None of the Companies or their respective subsidiaries is, and after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof as described in the Offering Memorandum none of them will
be, required to register as an “investment company” within the meaning of the
Investment Company Act.

 

-4-



--------------------------------------------------------------------------------

(i)    Holdings is subject to the reporting requirements of, and has timely
filed all material required to be filed by it pursuant to, Section 13 or
Section 15(d) of the Exchange Act.

(j)    None of the Companies or their respective Affiliates has paid or agreed
to pay to any person any compensation for soliciting another to purchase any
securities of any of them (except as contemplated by this Agreement, and except
for fees payable by Signode to JP Morgan and Goldman Sachs & Co. LLC in
connection with the Acquisition).

(k)    None of the Companies or their respective Affiliates has taken, directly
or indirectly, any action designed to cause or which has constituted or which
might reasonably be expected to cause or result, under the Exchange Act or
otherwise, in the stabilization or manipulation of the price of any security of
any of them to facilitate the sale or resale of the Securities.

(l)    The information to be provided by the Issuers pursuant to Section 5(h)
hereof will not, at the date thereof, contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(m)    The statements in the Offering Memorandum set forth or referenced under
the headings “Crown’s Business—Legal Proceedings”, “Description of Certain
Indebtedness”, “Description of the Notes”, “Exchange Offer; Registration Rights”
and “Material U.S. Federal Income Tax Considerations” fairly summarize the
matters therein described.

(n)    The statistical and market-related data included in the Offering
Memorandum are based on or derived from sources which the Companies believe to
be reliable and accurate in all material respects.

(o)    There are no contracts, agreements or other documents or pending legal or
governmental proceedings to which any of the Companies or their respective
subsidiaries is a party or any property of any of the Companies or their
respective subsidiaries is subject that would be required to be described in a
prospectus under the Act that have not been described in the Offering
Memorandum. The contracts, agreements and other documents so described in the
Offering Memorandum are in full force and effect on the date of this Agreement.
None of the Companies or their respective subsidiaries or, to the knowledge of
any of the Companies, any other party is in breach of or default under any such
contracts, agreements or other documents, other than a breach or default that
would not reasonably be expected to have a material adverse effect on (i) the
issue and sale of the Securities or the consummation of the other transactions
contemplated by the Transaction Documents (including, without limitation, the
Acquisition and the application of the proceeds from the issuance of the
Securities) or (ii) the condition (financial or otherwise), prospects, earnings,
business or properties of Holdings, Signode and their respective subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (“Material Adverse Effect”).

 

-5-



--------------------------------------------------------------------------------

(p)    Holdings and each of its subsidiaries and Signode and each of its
subsidiaries, respectively, have been duly organized and are validly existing as
a corporation or other legal entity in good standing (to the extent that such
concept exists under the laws of such jurisdiction) under the laws of the
jurisdiction in which they are organized, with full corporate or other statutory
power and authority to own or lease, as the case may be, and operate their
properties and conduct their business as described in the Offering Memorandum.
Holdings and each of its subsidiaries and Signode and each of its subsidiaries,
respectively, are duly qualified to do business as a foreign corporation or
other legal entity and are in good standing under the laws of each jurisdiction
which requires such qualification, except where the failure to do so qualify or
be in good standing would not reasonably be expected to result in a Material
Adverse Effect.

(q)    All the outstanding shares of capital stock of each subsidiary of
Holdings and each subsidiary of Signode have been duly and validly authorized
and issued and are fully paid and, except as set forth in the Offering
Memorandum, all outstanding shares of capital stock of such subsidiaries are (or
with respect to Signode and its subsidiaries, after the Acquisition Date will
be) owned by Holdings, either directly or through wholly owned subsidiaries,
free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances, except for any such perfected security
interests, or other security interests, claims, liens or encumbrances described
in the Offering Memorandum or that would not reasonably be expected to result in
a Material Adverse Effect or an Event of Default (as defined in the Indenture).

(r)    Holdings’ capitalization is, on the basis stated in the Offering
Memorandum, as set forth in the “Actual” column of the table set forth under the
heading “Capitalization” in the Offering Memorandum. On the Closing Date,
Holdings’ capitalization will be, on the basis stated in the Offering Memorandum
and as if the Acquisition had occurred on such date, consistent in all material
respects with the “Pro Forma” column of the table set forth under the heading
“Capitalization” in the Offering Memorandum.

(s)    This Agreement has been duly authorized, executed and delivered by each
of the Issuers and the Crown Guarantors and, assuming the due authorization,
execution and delivery thereof by the Initial Purchasers, will constitute the
legal, valid and binding obligation of each of the Issuers and the Crown
Guarantors, enforceable against each of the Issuers and the Crown Guarantors in
accordance with its terms (except that the enforcement thereof may be subject to
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws of general applicability affecting creditors’ rights
generally from time to time in effect and to general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
regardless of whether such enforcement is considered in a proceeding at law or
in equity and except that any rights to indemnity and contribution further may
be limited or prohibited by Federal or state securities laws and public policy
considerations).

(t)    On or prior to the Acquisition Date, the Joinder Agreement will have been
duly authorized by the Signode Guarantors and, on the Acquisition Date, will be
executed and delivered by each of the Signode Guarantors and will constitute the
legal, valid and

 

-6-



--------------------------------------------------------------------------------

binding obligation of the Signode Guarantors, enforceable against the Signode
Guarantors in accordance with its terms (except that the enforcement thereof may
be subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or other laws of general applicability affecting
creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity and except that any rights to indemnity and
contribution further may be limited or prohibited by Federal or state securities
laws and public policy considerations).

(u)    The Indenture has been duly authorized by each of the Issuers and the
Crown Guarantors and, assuming the due authorization, execution and delivery
thereof by the Trustee, when executed and delivered by each of the Issuers and
the Crown Guarantors, will constitute the legal, valid and binding obligation of
each of the Issuers and the Crown Guarantors, enforceable against each of the
Issuers and the Crown Guarantors in accordance with its terms (except that the
enforcement thereof may be subject to applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or other laws of general
applicability affecting creditors’ rights generally from time to time in effect
and to general principles of equity and the discretion of the court before which
any proceeding therefor may be brought regardless of whether such enforcement is
considered in a proceeding at law or in equity). The Indenture meets the
requirements for qualification under the Trust Indenture Act.

(v)    On or prior to the Acquisition Date, the Supplemental Indenture will have
been duly authorized by the Signode Guarantors and, on the Acquisition Date,
will be executed and delivered by each of the Signode Guarantors and, assuming
the due authorization, execution and delivery thereof by the Trustee, will
constitute the legal, valid and binding obligation of the Signode Guarantors,
enforceable against the Signode Guarantors in accordance with its terms (except
that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

(w)    The Notes have been duly authorized by the Issuers and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms hereof,
will have been duly executed and delivered by the Issuers and will constitute
the legal, valid and binding obligations of the Issuers, entitled to the
benefits of the Indenture and enforceable against the Issuers in accordance with
their terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity).

 

-7-



--------------------------------------------------------------------------------

(x)    The Guarantees have been duly authorized by the Crown Guarantors and,
when the Notes have been executed in accordance with the provisions of the
Indenture, will have been duly executed and delivered by the Crown Guarantors
and will constitute legal, valid and binding obligations of the Crown
Guarantors, entitled to the benefits of the Indenture and enforceable against
the Crown Guarantors in accordance with their terms (except that the enforcement
thereof may be subject to applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or other laws of general applicability
affecting creditors’ rights generally from time to time in effect and to general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought regardless of whether such enforcement is considered in
a proceeding at law or in equity). On or prior to the Acquisition Date, the
Guarantees will be duly authorized by the Signode Guarantors and, when the
Supplemental Indenture has been duly executed and delivered by the Signode
Guarantors as provided in the Indenture, such Guarantees will constitute legal,
valid and binding obligations of the Signode Guarantors, entitled to the
benefits of the Indenture and enforceable against the Signode Guarantors in
accordance with their terms (except that the enforcement thereof may be subject
to applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws of general applicability affecting creditors’ rights
generally from time to time in effect and to general principles of equity and
the discretion of the court before which any proceeding therefor may be brought
regardless of whether such enforcement is considered in a proceeding at law or
in equity).

(y)    The Registration Rights Agreement has been duly authorized by each of the
Companies and, assuming the due authorization, execution and delivery thereof by
the Representative when executed and delivered by each of the Companies, will
constitute the legal, valid and binding obligation of each of the Companies,
enforceable against each of the Companies in accordance with its terms (except
that the enforcement thereof may be subject to applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or other laws of
general applicability affecting creditors’ rights generally from time to time in
effect and to general principles of equity and the discretion of the court
before which any proceeding therefor may be brought regardless of whether such
enforcement is considered in a proceeding at law or in equity and except that
any rights to indemnity and contribution further may be limited or prohibited by
Federal or state securities laws and public policy considerations).

(z)    On or prior to the Acquisition Date, the Registration Rights Agreement
Joinder will have been duly authorized by the Signode Guarantors and, on the
Acquisition Date, will be executed and delivered by each of the Signode
Guarantors and will constitute the legal, valid and binding obligation of the
Signode Guarantors, enforceable against the Signode Guarantors in accordance
with its terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether

 

-8-



--------------------------------------------------------------------------------

such enforcement is considered in a proceeding at law or in equity and except
that any rights to indemnity and contribution further may be limited or
prohibited by Federal or state securities laws and public policy
considerations).

(aa)    No holder of securities of any of the Companies will be entitled to have
such securities registered under the registration statements required to be
filed by the Companies pursuant to the Registration Rights Agreement other than
as expressly permitted thereby.

(bb)    Each other Transaction Document has been (or in the case of the Signode
Guarantors, will be on or prior to the Acquisition Date) duly authorized by each
Company a party thereto and, assuming the due authorization, execution and
delivery thereof by the other parties thereto, when executed and delivered by
each such Company will constitute the legal, valid and binding obligation of
each such Company, enforceable against each such Company in accordance with its
terms (except that the enforcement thereof may be subject to applicable
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium or
other laws of general applicability affecting creditors’ rights generally from
time to time in effect and to general principles of equity and the discretion of
the court before which any proceeding therefor may be brought regardless of
whether such enforcement is considered in a proceeding at law or in equity and
except that any rights to indemnity and contribution further may be limited or
prohibited by Federal or state securities laws and public policy
considerations).

(cc)    The documents (or portions thereof) incorporated by reference in the
Offering Memorandum when they became effective or were filed with the
Commission, as the case may be, complied as to form in all material respects
with the requirements of the Act or the Exchange Act, as applicable, and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(dd)    No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required in connection with the issue and sale
of the Securities or the consummation of the transactions contemplated by any of
the Transaction Documents, except (i) in the case of compliance with the terms
of the Registration Rights Agreement such as will be obtained under the Act and
the Trust Indenture Act, (ii) such as may be required under the blue sky laws of
any state in connection with the purchase and distribution of the Securities by
the Initial Purchasers in the manner contemplated herein and in the Offering
Memorandum and the Registration Rights Agreement, and except where the failure
to obtain the same would not reasonably be expected to have a Material Adverse
Effect.

(ee)    None of the execution and delivery by any of the Companies party thereto
of any of the Transaction Documents, the issue and sale of the Securities, the
consummation of the other transactions contemplated by the Transaction Documents
(including, without limitation, the Acquisition and the application of the
proceeds from the issuance of the Securities) will conflict with, result in a
breach or violation or

 

-9-



--------------------------------------------------------------------------------

imposition of any lien, charge or encumbrance upon any property or assets of any
of the Companies or their respective subsidiaries pursuant to (i) the
organizational documents of Holdings, Signode or any of their respective
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement, credit agreement or other agreement,
obligation, condition, covenant or instrument to which Holdings, Signode or any
of their respective subsidiaries is a party or bound or to which any property or
assets of Holdings, Signode or any of their respective subsidiaries is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to Holdings, Signode or any of their respective subsidiaries or any
property or assets of Holdings, Signode or any of their respective subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over Holdings, Signode or any
of their respective subsidiaries or property or assets of any of their
respective subsidiaries, except, in the case of clauses (ii) and (iii) above, as
would not reasonably be expected to have a Material Adverse Effect or to
materially adversely affect the rights of the holders of the Securities or of
the Initial Purchasers under the Transaction Documents.

(ff)    The consolidated historical financial statements and schedules of
Holdings and its consolidated subsidiaries and Signode and its consolidated
subsidiaries, respectively, included in the Offering Memorandum present fairly
in all material respects the financial condition, results of operations and cash
flows of Holdings and its consolidated subsidiaries and Signode and its
consolidated subsidiaries, respectively, as of the dates and for the periods
indicated, comply as to form in all material respects with the applicable
requirements of the Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The selected historical
financial data set forth under the captions “Selected Historical Financial Data
for Crown” and “Selected Historical Financial Data for Signode” in the Offering
Memorandum comply as to form in all material respects with the applicable
requirements of the Act (except that historical data for the fiscal years ended
December 31, 2012 and 2013 is omitted) and have been prepared in conformity with
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein). The
financial data set forth under the captions “Summary—Summary Historical
Financial Data for Crown”, “Summary—Summary Historical Financial Data for
Signode” and “Summary—Summary Unaudited Pro Forma Condensed Combined Financial
Information and Other Information” in the Offering Memorandum fairly present, on
the basis stated in the Offering Memorandum, the information included therein.
The adjusted and pro forma financial data included in the Offering Memorandum
include assumptions that provide a reasonable basis for presenting the
significant effects directly attributable to the transactions and events
described therein, the related adjustments give appropriate effect to those
assumptions, and the adjustments reflect the proper application of those
adjustments to the historical amounts in the adjusted financial data included in
the Offering Memorandum.

(gg)    Other than as set forth in the Offering Memorandum, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Holdings, Signode or any of their respective
subsidiaries or any

 

-10-



--------------------------------------------------------------------------------

property or assets of Holdings, Signode or any of their respective subsidiaries
is pending or, to the knowledge of Holdings or Signode, threatened that would
reasonably be expected to have a Material Adverse Effect.

(hh)    Holdings, Signode and each of their respective subsidiaries own or lease
all such properties as are necessary to the conduct of their operations as
presently conducted, except in the case of Signode and its subsidiaries, as
would not reasonably be expected to have a Material Adverse Effect. Holdings,
Signode and each of their respective subsidiaries have good and marketable title
to, or valid leasehold interests in, or easements or other limited property
interests in, or are licensed to use, all their material properties and assets,
except for minor defects that do not interfere with their ability to conduct
their business as currently conducted or utilize such properties and assets for
their intended purposes, and except where failure to have such title, leasehold
interests, easements or other limited property interests or licenses to use, in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. All material properties and assets of Holdings, Signode and each of
their respective subsidiaries are free and clear of all liens, charges,
encumbrances or restrictions, except for Permitted Liens (as defined in the
Indenture) and as described in the Offering Memorandum. Each of the Companies
and their respective subsidiaries has good and marketable title to all personal
property it purports to own, except as described in the Offering Memorandum.

(ii)    Neither Holdings, Signode and each of their respective subsidiaries is
in violation or default of (i) any provision of its organizational documents;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement, credit agreement or other agreement, obligation,
condition, covenant or instrument to which it is a party or bound or to which
its property or assets is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to it or any of its subsidiaries of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over it or any such subsidiaries or any of
their respective property or assets, except, in the case of clauses (ii) and
(iii) above, for any such violation or default which would not reasonably be
expected to have a Material Adverse Effect.

(jj)    PricewaterhouseCoopers LLP, who have certified certain financial
statements of Holdings and its consolidated subsidiaries and delivered their
report with respect to the audited consolidated financial statements and
schedules included in the Offering Memorandum, are independent public
accountants with respect to Holdings within the meaning of the Act and the
Exchange Act and the related published rules and regulations thereunder.

(kk)    Deloitte and Touche LLP, who have certified certain financial statements
of Signode and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Offering Memorandum, are independent public accountants with respect to
Signode within the meaning of the Act and the Exchange Act and the related
published rules and regulations thereunder.

 

-11-



--------------------------------------------------------------------------------

(ll)    Holdings, Signode and each of their respective subsidiaries have timely
filed all foreign, federal, state and local tax returns (or the equivalents
thereof) that are required to be filed or have requested extensions thereof,
except in any case in which the failure so to file would not reasonably be
expected to have a Material Adverse Effect. Holdings, Signode and each of their
respective subsidiaries have timely paid all taxes required to be paid by them
whether or not shown in such returns (including withholding taxes) and any other
assessment, fine or penalty levied against them, or to the extent that any of
the foregoing is due and payable, except for any such assessment, fine or
penalty that is being contested in good faith or as would not reasonably be
expected to have a Material Adverse Effect.

(mm)    No labor problem or dispute with the employees of Holdings, Signode and
each of their respective subsidiaries exists or, to the knowledge of the
Companies, is threatened or imminent, and there is no existing or imminent labor
disturbance or collective bargaining activities by the employees of Holdings,
Signode or any of their respective subsidiaries or, to the knowledge of any of
the Companies, by the employees of any of the principal suppliers, contractors
or customers of Holdings, Signode or any of their respective subsidiaries, in
each case, that would have a Material Adverse Effect.

(nn)    Holdings, Signode and each of their respective subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged, except, in each case, as disclosed in the Offering Memorandum or to
the extent that such lack of insurance would not reasonably be expected to have
a Material Adverse Effect. All policies of insurance and fidelity or surety
bonds insuring Holdings, Signode or any of their respective subsidiaries or the
businesses, assets, employees, officers and directors of Holdings, Signode or
any of their respective subsidiaries are in full force and effect other than any
policies of insurance and fidelity or surety bonds that, if not in full force
and effect, would not reasonably be expected to have a Material Adverse Effect.
Holdings, Signode and each of their respective subsidiaries are in compliance
with the terms of such policies and instruments in all material respects. There
are no claims by Holdings, Signode or any of their respective subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause, except for such
claims which, if successfully denied, would not reasonably be expected to have a
Material Adverse Effect. Neither Holdings, Signode nor any of their respective
subsidiaries has been refused any insurance coverage sought or applied for.
Neither Holdings, Signode nor any of their respective subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not reasonably be expected to have a Material Adverse Effect.

(oo)    No subsidiary of Holdings or Signode, respectively, is prohibited,
directly or indirectly, from paying any dividends on such subsidiary’s capital
stock, from making any other distribution on such subsidiary’s capital stock,
from repaying to Holdings or Signode, respectively, or any other subsidiary of
Holdings or Signode, respectively, any loans or advances to such subsidiary from
Holdings or Signode, respectively, or such

 

-12-



--------------------------------------------------------------------------------

other subsidiary or from transferring any of such subsidiary’s property or
assets to Holdings or Signode, respectively, or any other subsidiary of Holdings
or Signode, respectively, except as described in or contemplated by the Offering
Memorandum (exclusive of any amendment or supplement thereto).

(pp)    Holdings, Signode and each of their respective subsidiaries own or
possess adequate licenses or other rights to use all patents, trademarks,
service marks, trade names, copyrights and know-how that are necessary to
conduct their respective businesses as described in the Offering Memorandum,
except where the failure to own or possess such licenses or other rights to use
such patents, trademarks, service marks, trade names, copyrights and know-how
would not reasonably be expected to have a Material Adverse Effect. Neither
Holdings nor any of its subsidiaries has received, and neither Signode nor any
of its subsidiaries has received in the last three years, any notice of
infringement of or conflict with (or knows of any such infringement of or
conflict with) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, could have a Material
Adverse Effect.

(qq)    Holdings, Signode and each of their respective subsidiaries possess all
licenses, certificates, permits and other authorizations issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted, except where the
failure to possess such licenses, certificates, permits or other authorizations
would not reasonably be expected to have a Material Adverse Effect, and neither
Holdings, Signode nor any of their respective subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

(rr)    Holdings, Signode and each of their respective subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Holdings and each of its subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, management
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. Signode maintains a system of
internal accounting controls to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with generally accepted accounting principles in all material
respects.

 

-13-



--------------------------------------------------------------------------------

(ss)    (i) Holdings, Signode and each of their respective subsidiaries are in
compliance in all material respects with any and all applicable foreign,
federal, state and local laws and regulations and rules of common law relating
to pollution or the protection of the environment, natural resources or
occupational health and safety, including without limitation those relating to
the release or threat of release of Hazardous Materials (“Environmental Laws”);
(ii) Holdings, Signode and each of their respective subsidiaries have received
and are in compliance in all material respects with all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
their businesses as currently conducted; (iii) neither Holdings, Signode nor any
of their respective subsidiaries has received written notice of any actual or
potential liability for the investigation or remediation of any Hazardous
Materials; (iv) there is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation, investigation, proceeding, notice
or demand letter or request for information pending or, to the knowledge of any
of the Companies, threatened against Holdings, Signode or any of their
respective subsidiaries under any Environmental Law; (v) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by Holdings, Signode or any of their respective subsidiaries;
(vi) neither Holdings, Signode nor any of their respective subsidiaries is
subject to any order, decree, consent, settlement or agreement requiring, or is
otherwise obligated or required to perform, any response or corrective action
relating to any Hazardous Materials; (vii) neither Holdings, Signode nor any of
their respective subsidiaries has received written notice that it has been
identified as a potentially responsible party under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), or any comparable state or foreign law; (viii) no property or
facility of Holdings, Signode or any of their respective subsidiaries is
(x) listed or, to the knowledge of the Companies, proposed for listing on the
National Priorities List under CERCLA or (y) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
governmental authority; and (ix) there are no past or present actions, events,
operations or activities which would reasonably be expected to prevent or
interfere with compliance by Holdings, Signode or any of their respective
subsidiaries with any applicable Environmental Law or result in liability
(including, without limitation, fines or penalties) under any applicable
Environmental Law, except, in the case of each of clauses (i) through (ix)
above, as (A) described in the Offering Memorandum (exclusive of any amendment
or supplement thereto) or (B) would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. “Hazardous Materials” means
any hazardous or toxic substance, chemical, material, pollutant, waste,
contaminant or constituent, which is subject to regulation under or could give
rise to liability under any Environmental Law.

(tt)    In the ordinary course of its business, Holdings and Signode,
respectively, periodically reviews the effect of Environmental Laws on the
business, operations and properties of Holdings and its subsidiaries and Signode
and its subsidiaries, respectively, in the course of which it seeks to identify
and evaluate associated costs and liabilities. On the basis of such review, and
except as described in the Offering Memorandum, each of Holdings and Signode,
respectively, does not reasonably expect that such associated costs and
liabilities would, singly or in the aggregate, have a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(uu)    Holdings, Signode and each of their respective subsidiaries have
fulfilled their obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of any of the
Companies or their respective subsidiaries are eligible to participate, and each
such plan is, and on the Closing Date will be, in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. Neither Holdings, Signode nor any of their
respective subsidiaries has incurred any unpaid liability to the Pension Benefit
Guaranty Corporation (other than for the payment of premiums in the ordinary
course) under Title IV of ERISA.

(vv)    None of the Companies or any of their respective Affiliates or any
director, officer, agent or employee of any of the Companies or their respective
Affiliates has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom or of
any other applicable European Union or local law regulating payments to any
government official or employee or (v) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment. Holdings, Signode and their
respective subsidiaries have instituted and will maintain and enforce, policies
and procedures designed to ensure compliance by Holdings, Signode, and their
respective subsidiaries, respectively, with all applicable anti-bribery and
anti-corruption laws.

(ww)    The operations of Holdings and its subsidiaries are and have been
conducted at all times, and the operations of Signode and its subsidiaries are
and have been conducted at all times, in compliance with applicable financial
recordkeeping and reporting requirements (including, but not limited to, the
Currency and Foreign Transactions Reporting Act of 1970, as amended) and the
money laundering statutes of all jurisdictions that apply to Holdings, Signode
or their respective subsidiaries, the rules and regulations thereunder, and any
related or similar rules, regulations or guidelines, issued administered or
enforced by any relevant governmental agency (collectively, the “Money
Laundering Laws”), and no material action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Holdings, Signode or any of their respective subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of Holdings or Signode,
threatened.

(xx)    None of Holdings, Signode or any of their respective subsidiaries or, to
the knowledge of the Companies, any of their respective Affiliates, any
director, officer, agent or employee of Holdings, Signode or any of their
respective subsidiaries is or has been in violation of any applicable economic
or trade sanctions or laws relating to money

 

-15-



--------------------------------------------------------------------------------

laundering, unlawful financial activities or unlawful use or appropriation of
corporate funds, including those administered by the Office of Foreign Assets
Control of the U.S. Department of Treasury, European Union (including, without
limitation, economic sanctions imposed against certain states, organizations and
individuals under the European Union’s Common Foreign & Security Policy), the
United Nations Security Council, Her Majesty’s Treasury, France, or other
relevant sanctions authority (collectively, “Sanctions”) or is the subject or
the target of Sanctions or owned 50% or more by or otherwise controlled by or
acting on behalf of one or more persons or entities that are the subject to
Sanctions or located, organized or resident in a country or territory that is
the subject to Sanctions (especially but not limited to Cuba, Iran, Syria,
Sudan, North Korea and the Crimean Region, each a “Sanctioned Country”); the
Issuers agree that they will not directly or indirectly use the proceeds of the
offering and sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any person or entity, or any subsidiary, joint
venture partner or sub-division of such other person or entity, for the purpose
of financing or facilitating the activities of any person or entity then subject
to Sanctions or in a Sanctioned Country.

(yy)    Except as disclosed in the Offering Memorandum, and subject to the
limitations described therein, no income, stamp or other taxes or levies,
imposts, deductions, charges, compulsory loans or withholdings whatsoever
(collectively, “Taxes”) are or will be, under applicable law, the United States
or any other jurisdiction of incorporation, organization, formation, tax
residency or place of business, as the case may be, of the Companies, or a
jurisdiction in which any Company has a paying agent (for the avoidance of
doubt, such paying agent not to include any Guarantor) with respect to the
Notes, or any political subdivision thereof or therein (each, a “Taxing
Jurisdiction”), imposed on, assessed against, levied against or collected with
respect to any holder of the Notes by any such Taxing Jurisdiction on or in
respect of principal, interest, premiums and penalties or other amounts payable
under the Securities, or on account of the issue and sale, by the Companies or
the execution, delivery or performance of this Agreement, the Joinder Agreement,
the Indenture, the Supplemental Indenture, the Registration Rights Agreement or
the Registration Rights Agreement Joinder or any payments hereunder or
thereunder, except for Taxes of a holder of the Notes levied, imposed, deducted,
charged, compulsorily lent or withheld by any jurisdiction where such holder is
incorporated, organized, formed or tax resident.

(zz)    The fair value and present fair saleable value of the assets of each of
the Issuers and their respective subsidiaries exceeds, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents will exceed, the
sum of its stated liabilities and identified contingent liabilities. None of the
Companies or their respective subsidiaries is, and immediately after the
consummation of the issue and sale of the Securities and the consummation of the
other transactions contemplated by the Transaction Documents none of them will
be, (x) left with unreasonably small capital with which to carry on its business
as it is proposed to be conducted, (y) unable to pay its debts (contingent or
otherwise) as they mature or (z) otherwise insolvent.

 

-16-



--------------------------------------------------------------------------------

(aaa)    Holdings and each of its subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by Holdings in reports that it files or submits under the Exchange Act
is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to
Holdings’ management as appropriate to allow timely decisions regarding required
disclosure. Holdings and its subsidiaries have carried out evaluations, with the
participation of management, of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act.

Any certificate signed by any officer of any of the Companies and delivered to
the Initial Purchasers or counsel for the Initial Purchasers pursuant to this
Agreement shall be deemed a representation and warranty by such Company, as to
matters covered thereby, to each Initial Purchaser.

2.    Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Issuers agree to
sell to each Initial Purchaser, and each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuers, at a purchase price equal to 98.750%
of the principal amount thereof, plus accrued interest, if any, from January 26,
2018 to the Closing Date, the principal amount of Securities set forth opposite
such Initial Purchaser’s name in Schedule I hereto.

3.    Delivery and Payment. Delivery of and payment for the Securities shall be
made at 10:00 A.M., New York City time, on January 26, 2018, or at such time on
such later date (not later than February 2, 2018) as the Initial Purchasers
shall designate, which date and time may be postponed among the Initial
Purchasers and the Issuers or as provided in Section 9 hereof (such date and
time of delivery and payment for the Securities being herein called the “Closing
Date”). Delivery of the Securities shall be made to the Initial Purchasers for
the respective accounts of the several Initial Purchasers against payment by the
several Initial Purchasers of the purchase price thereof to or upon the order of
the Company by wire transfer payable in same-day funds to the account specified
by the Company. Delivery of the Securities shall be made through the facilities
of The Depository Trust Company, or its designated custodian, unless the Initial
Purchasers shall otherwise instruct.

4.    Offering by Initial Purchasers. Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuers that:

(a)    It is an “accredited investor” within the meaning of Rule 501 of the Act
and acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act.

(b)    It has not offered or sold, and will not offer or sell, any Securities
except (i) to those it reasonably believes to be qualified institutional buyers
(as defined in Rule 144A under the Act) and that, in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
such Securities is aware that such sale is being made in reliance on Rule 144A
or (ii) in accordance with the restrictions set

 

-17-



--------------------------------------------------------------------------------

forth in Exhibit A hereto. Each of the Initial Purchasers will comply with all
applicable laws and regulations in each jurisdiction in which it acquires,
offers, sells or delivers Securities or has in its possession or distributes the
Pricing Disclosure Package, the Final Memorandum, any Issuer Written
Communication or any such other material, in all cases at its own expense,
except as provided in Section 5(m).

(c)    Neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in the United States or in any manner involving a
public offering within the meaning of Section 4(a) of the Act.

(d)    Each Initial Purchaser acknowledges and agrees that the Issuers and, for
the purposes of the opinions to be delivered to the Initial Purchasers pursuant
to Section 6(a) and 6(b), (i) counsel for the Companies and (ii) counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of such Initial Purchaser, and compliance of such
Initial Purchaser with its agreements, contained in paragraphs 4(a) through (c),
above, and such Initial Purchaser hereby consents to such reliance.

5.    Agreements. The Issuers and the Crown Guarantors, jointly and severally,
agree, and upon execution and delivery of the Joinder Agreement, the Signode
Guarantors, jointly and severally with the Issuers and the Crown Guarantors,
agree, with each Initial Purchaser that:

(a)    The Companies will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Pricing Disclosure Package, any
Issuer Written Communication and the Final Memorandum and any amendments and
supplements thereto as they may reasonably request and each as so delivered
shall be in form and substance reasonably satisfactory to the Representative.

(b)    The Companies will not amend or supplement the Pricing Disclosure Package
or the Final Memorandum, other than by filing documents under the Exchange Act
that are incorporated by reference therein, or distribute or refer to any Issuer
Written Communication, in each case, without the prior written consent of the
Representative; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Representative in its sole discretion), Holdings, Signode and their respective
subsidiaries will not file any document under the Exchange Act that is
incorporated by reference in the Pricing Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Companies have furnished
the Representative with a copy of such document for their review and the
Representative has not reasonably objected to the filing of such document. The
Companies will promptly advise the Initial Purchasers when any document filed
under the Exchange Act that is incorporated by reference in the Pricing
Disclosure Package or the Final Memorandum shall have been filed with the
Commission. The Companies will promptly, upon the reasonable request of the
Representative or counsel for the Initial Purchasers, make any

 

-18-



--------------------------------------------------------------------------------

amendments or supplements to the Pricing Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Notes by the Initial Purchasers.

(c)    If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representative), (i) any
governmental or regulatory authority issues any order preventing or suspending
the use of any of the Pricing Disclosure Package or the Final Memorandum or
(ii) any event occurs as a result of which the Pricing Disclosure Package, any
Issuer Written Communication or the Final Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made or the circumstances then
prevailing, not misleading, or if it should be necessary to amend or supplement
the Pricing Disclosure Package, any Issuer Written Communication or the Final
Memorandum to comply with applicable law, the Companies will promptly (i) notify
the Initial Purchasers of any such event; (ii) subject to the requirements of
paragraph (b) of this Section 5, prepare an amendment or supplement that will
correct such statement or omission or effect such compliance; and (iii) supply
any supplemented or amended Pricing Disclosure Package, Issuer Written
Communication or the Final Memorandum to the Initial Purchasers and counsel for
the Initial Purchasers without charge in such quantities as they may reasonably
request.

(d)    To the extent a Company may do so under applicable law, the Companies
will arrange, if necessary, for the qualification of the Securities for sale by
the Initial Purchasers under the laws of such jurisdictions as the Initial
Purchasers may reasonably designate and will maintain such qualifications in
effect so long as required for the sale of the Securities; provided that in no
event shall any Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified, to execute a general consent to
service of process in any jurisdiction with respect to which such a consent has
not been previously executed or to subject itself to taxation in any
jurisdiction wherein it would not otherwise be subject to tax but for the
requirements of this paragraph. The Companies will promptly advise the
Representative of the receipt by any Company of any notification with respect to
the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

(e)    The Companies will not, and will not permit any of their respective
Affiliates to, resell any Securities that have been acquired by any of them.

(f)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Securities under the
Act.

(g)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will engage in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
any offer or sale of the Securities in the United States.

 

-19-



--------------------------------------------------------------------------------

(h)    So long as any of the Securities are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, each Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time, of such restricted securities.

(i)    None of the Companies or their respective Affiliates, or any person
acting on behalf of any of them, will engage in any “directed selling efforts”
with respect to the Securities, and each of them will comply with the “offering
restrictions” requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

(j)    The Companies will cooperate with the Representative and use their
respective reasonable best efforts to permit the Notes to be eligible for
clearance and settlement through The Depository Trust Company.

(k)    The Companies will not and will not permit any of their subsidiaries to,
for a period of 90 days following the Time of Execution, without the prior
written consent of the Representative, offer, sell or contract to sell, or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by any Company or any Affiliate of any Company or any person in
privity with any Company or any Affiliate of any Company), directly or
indirectly, or announce the offering of any debt securities issued or guaranteed
by any Company (or any subsidiary of a Company) (other than the Securities, debt
under the Existing Credit Agreement, the issuance by Crown European Holdings
S.A. of €335.0 million 2.250% Senior Notes due 2023 and the €500.0 million
2.875% Senior Notes due 2026 issued on the Closing Date (collectively, the “Euro
Notes”) and intercompany notes).

(l)    The Companies will not take, directly or indirectly, any action designed
to or which has constituted or which might reasonably be expected to cause or
result, under the Act or the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of any Company to facilitate the sale
or resale of the Securities.

(m)    The Companies, jointly and severally, agree to pay the costs and expenses
relating to the following matters: (i) the preparation of the Joinder Agreement,
the Indenture, the Supplemental Indenture, the Registration Rights Agreement,
the Registration Rights Agreement, the issuance of the Securities and the fees
of the Trustee; (ii) the preparation, printing or reproduction of the Pricing
Disclosure Package and the Final Memorandum and each amendment or supplement
thereto; (iii) the printing (or reproduction) and delivery (including postage,
air freight charges and charges for counting and packaging) of such copies of
the Pricing Disclosure Package and the Final

 

-20-



--------------------------------------------------------------------------------

Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of certificates for the Securities, including any stamp or transfer
taxes in connection with the original issuance and sale of the Securities;
(v) the printing (or reproduction) and delivery of this Agreement, any blue sky
memorandum and all other agreements or documents printed (or reproduced) and
delivered in connection with the offering of the Securities; (vi) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of counsel for the Initial Purchasers relating to
such registration and qualification); (vii) the transportation and other
expenses incurred by or on behalf of the Companies’ representatives in
connection with presentations to prospective purchasers of the Securities;
(viii) the fees and expenses of the Companies’ accountants and the fees and
expenses of counsel (including local and special counsel) for the Companies;
(ix) any appraisal or valuation performed in connection with the offering and
sale of the Securities; and (x) all other costs and expenses incident to the
performance by the Companies of their respective obligations hereunder.

(n)    The Companies will apply the proceeds from the offering and sale of the
Securities as provided under the caption “Use of Proceeds” in the Pricing
Disclosure Package and the Final Memorandum.

(o)    On the Acquisition Date, (i) the Companies shall cause to be delivered to
the Initial Purchasers executed copies of the Joinder Agreement, the
Supplemental Indenture and the Registration Rights Agreement Joinder executed by
the Signode Guarantors and (ii) the Companies shall use their commercially
reasonable efforts to cause to be delivered to the Initial Purchasers the
favorable opinions of counsel with respect to the Signode Guarantors, dated as
of the Acquisition Date and addressed to the Initial Purchasers, in the form and
substance reasonably satisfactory to the Initial Purchasers (subject to
customary qualifications, assumptions and limitations).

6.    Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties on the part of the Companies
contained herein at their respective times of execution of this Agreement, as of
the Closing Date and as of any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Companies made in any certificates
pursuant to the provisions hereof, to the performance by the Companies of their
respective obligations hereunder and to the following additional conditions:

(a)    The Companies shall have requested and caused (i) Dechert LLP, special
counsel for the Companies, to furnish to the Initial Purchasers their opinion
and negative assurance letter, each delivered on the Closing Date and dated the
Closing Date and addressed to the Initial Purchasers, substantially in the form
of Exhibits B-1 and B-2 hereto (with such modifications as shall be reasonably
acceptable to the Initial Purchasers and their counsel) and (ii) William T.
Gallagher, General Counsel of Holdings, to furnish to the Initial Purchasers his
opinion, delivered on the Closing Date and dated the Closing Date and addressed
to the Initial Purchasers, substantially in the form of Exhibit B-3

 

-21-



--------------------------------------------------------------------------------

hereto (with such modifications as shall be reasonably acceptable to the Initial
Purchasers and their counsel). In rendering such opinions and assurances, such
counsel may rely (A) as to matters involving the application of laws of any
jurisdiction other than the Commonwealth of Pennsylvania, the State of New York,
the Federal laws of the United States and the Delaware General Corporation Law,
to the extent they deem proper and specified in such opinion, upon the opinion
of other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Companies and public officials.

(b)    The Initial Purchasers shall have received from Cahill Gordon &
Reindel LLP, special counsel for the Initial Purchasers, such opinion or
opinions, delivered on the Closing Date and dated the Closing Date and addressed
to the Initial Purchasers, with respect to such matters as the Initial
Purchasers may reasonably require, and the Companies shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(c)    Holdings shall have furnished to the Initial Purchasers a certificate of
Holdings and the Issuers, signed by the Chairman of the Board or the President
and the principal financial or accounting officer of each of Holdings and the
Issuers, delivered on the Closing Date and dated the Closing Date, to the effect
that the signers of such certificate have carefully examined the Pricing
Disclosure Package and the Final Memorandum, any amendment or supplement to the
Pricing Disclosure Package and the Final Memorandum and this Agreement and that:

(i)    the representations and warranties of the Issuers and the Crown
Guarantors in this Agreement are true and correct in all material respects
(other than the representations and warranties set forth in Section 1(vv), (ww)
and (xx) which shall be true and correct in all respects) on and as of the
Closing Date with the same effect as if made on the Closing Date, and the
Issuers and the Crown Guarantors have complied with all the agreements and
satisfied all the conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date; and

(ii)    since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), there has been no material adverse change in the
condition (financial or otherwise), prospects, earnings, business or properties
of any of the Issuers, individually, or of Holdings and its subsidiaries, taken
as a whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated by the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

(d)    At the Time of Execution, Holdings shall have caused each of
PricewaterhouseCoopers LLP and Deloitte and Touche LLP to furnish to the Initial
Purchasers a comfort letter, dated the Time of Execution, in form and substance
satisfactory to counsel for the Initial Purchasers with respect to the audited
and any

 

-22-



--------------------------------------------------------------------------------

unaudited or pro forma financial information in the Pricing Disclosure Package.
On the Closing Date, Holdings shall have caused each of PricewaterhouseCoopers
LLP and Deloitte and Touche LLP to furnish to the Initial Purchasers a comfort
letter dated the Closing Date, in form and substance satisfactory to counsel for
the Initial Purchasers and reaffirming or updating as of a more recent date, the
information in the comfort letter dated the Time of Execution.

(e)    Subsequent to the Time of Execution or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there shall not have been
(i) any change or decrease specified in the letter or letters referred to in
paragraph (d) of this Section 6; or (ii) any change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Issuers or of
Holdings, Signode and their respective subsidiaries, taken as a whole, whether
or not arising from transactions in the ordinary course of business, except as
set forth in or contemplated in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

(f)    The Issuers, the Crown Guarantors and the Trustee shall have entered into
the Indenture in form and substance reasonably satisfactory to the
Representative, and the Representative shall have received counterparts,
conformed as executed, thereof.

(g)    Each of the Crown Guarantors shall have executed a Guarantee in form and
substance reasonably satisfactory to the Representative, and the Initial
Purchasers shall have received counterparts, conformed as executed, thereof.

(h)    The Issuers, the Crown Guarantors and the Initial Purchasers shall have
entered into the Registration Rights Agreement.

(i)    The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

(j)    Each of the Issuers and the Crown Guarantors shall have taken all
necessary corporate action required to execute, deliver and perform the
obligations under the Transaction Documents (including, without limitation, the
application of the proceeds from the issuance of the Securities, but excluding
the Joinder Agreement, the Supplemental Indenture and the Registration Rights
Agreement Joinder) and such documents shall be in full force and effect.

(k)    Subsequent to the Time of Execution, there shall not have been any
decrease in the rating of any debt securities of any of the Companies by any
“nationally recognized statistical rating organization” registered under
Section 15E of the Exchange Act or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change.

 

-23-



--------------------------------------------------------------------------------

(l)    Prior to the Closing Date, each of the Companies shall have furnished to
the Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled in all respects when and as provided in this Agreement, or if any of
the opinions and certificates mentioned above or elsewhere in this Agreement
shall not be in all material respects reasonably satisfactory in form and
substance to the Representative and counsel for the Initial Purchasers, this
Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Initial
Purchasers. Notice of such cancellation shall be given to the Companies in
writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
at 80 Pine Street, New York, New York 10005.

7.    Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of any Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Companies, jointly and severally, agree to reimburse
the Initial Purchasers severally through the Representative promptly after
demand for all reasonable out-of-pocket expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

8.    Indemnification and Contribution.

(a)     The Issuers and the Crown Guarantors as of the date hereof, and upon
execution and delivery of the Joinder Agreement on the Acquisition Date, the
Signode Guarantors, jointly and severally agree to indemnify and hold harmless
each Initial Purchaser, the directors, officers, employees, affiliates and
agents of each Initial Purchaser and each person who controls any Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package, any
Issuer Written Communication, the Final Memorandum (or in any supplement or
amendment thereto) or any information provided by any Company to any holder or
prospective purchaser of Securities pursuant to Section 5(h), or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified

 

-24-



--------------------------------------------------------------------------------

party, as incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Companies will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made in the Pricing Disclosure Package
or the Final Memorandum, or in any amendment thereof or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Companies by or on behalf of any Initial Purchaser specifically for inclusion
therein. This indemnity agreement will be in addition to any liability which the
Companies may otherwise have.

(b)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless (i) as of the date hereof, each of the Issuers and the Crown
Guarantors, each of their directors, each of their officers, each of their
employees, each of their agents and each person who controls such Issuer or
Crown Guarantor within the meaning of either the Act or the Exchange Act and
(ii) upon the execution and delivery of the Joinder Agreement, as of the
Acquisition Date, each of the Signode Guarantors, each of their directors, each
of their officers, each of their employees, each of their agents and each person
who controls such Signode Guarantor within the meaning of either the Act or the
Exchange Act, in each case, to the same extent as the foregoing indemnity from
the Companies to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to the Companies by or
on behalf of such Initial Purchaser specifically for inclusion in the Pricing
Disclosure Package, the Final Memorandum (or in any amendment or supplement
thereto) or any Issuer Written Communication. This indemnity agreement will be
in addition to any liability which any Initial Purchaser may otherwise have. The
Companies acknowledge that the statements set forth in the paragraph related to
stabilization, syndicate covering transactions and penalty bids and the second
sentence in the sixteenth paragraph, each under the heading “Plan of
Distribution” in the Preliminary Memorandum and Final Memorandum, constitute the
only information furnished in writing by or on behalf of the Initial Purchasers
for inclusion in the Pricing Disclosure Package and Final Memorandum (or in any
amendment or supplement thereto).

(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate

 

-25-



--------------------------------------------------------------------------------

counsel (including local counsel), and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, and does not include any
statement as to or any findings of fault, culpability or failure to act by or on
behalf of any indemnified party. An indemnifying party shall not be liable under
this Section 8 to any indemnified party regarding any settlement or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified parties
are actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by such indemnifying party, which consent
shall not be unreasonably withheld.

(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Companies and the Initial Purchasers, severally and
not jointly, agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which one or
more of the Companies and the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Companies on the one hand and by the Initial Purchasers on the other hand from
the offering of the Securities; provided, however, that in no case shall any
Initial Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Securities) be responsible for any
amount in excess of the purchase discount or commission applicable to the
Securities purchased by such Initial Purchaser hereunder. If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the Companies and the Initial Purchasers shall contribute in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of the Companies on the one hand and of the Initial Purchasers on the
other hand in connection with the statements or omissions which resulted in such
Losses, as well as any other relevant equitable considerations. Benefits
received by the Companies shall be deemed to be equal to the total net proceeds
from the offering (before deducting expenses) received by the Issuers, and
benefits received by the Initial Purchasers shall be deemed to be equal to the
total purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission

 

-26-



--------------------------------------------------------------------------------

to state a material fact relates to information provided by the Companies on the
one hand or the Initial Purchasers on the other, the intent of the parties and
their relative knowledge, information and opportunity to correct or prevent such
untrue statement or omission. The Issuers and the Crown Guarantors, the Initial
Purchasers and, upon execution and delivery of the Joinder Agreement, the
Signode Guarantors agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls a Company within the meaning of either
the Act or the Exchange Act and each officer, director, employee and agent of a
Company shall have the same rights to contribution as such Company, subject in
each case to the applicable terms and conditions of this paragraph (d).
Notwithstanding anything to the contrary in this paragraph (d), the Signode
Guarantors and any of their directors, officers, employees, agents and
controlling persons shall not be entitled to any contribution hereunder until
such Signode Guarantor has executed the Joinder Agreement.

9.    Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (at the respective purchase prices set forth in Section 2 and in
the respective proportions which the amount of Securities set forth opposite
their names in Schedule I hereto bears to the aggregate amount of Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase; provided, however, that in the event that the aggregate amount of
Securities which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase shall exceed 10% of the aggregate amount of Securities
set forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Companies. In the event of a default by
any Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Pricing
Disclosure Package and the Final Memorandum or in any other documents or
arrangements may be effected. Nothing contained in this Agreement and no action
taken under this paragraph shall relieve any defaulting Initial Purchaser of its
liability, if any, to the Companies or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

 

-27-



--------------------------------------------------------------------------------

10.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representative, by notice given to the Issuers prior
to delivery of and payment for the Securities, if at any time prior to such time
(i) trading in any of Holdings’ or Signode’s securities shall have been
suspended by the Commission or the New York Stock Exchange or trading in
securities generally on the New York Stock Exchange, the American Stock Exchange
or the Nasdaq National Market shall have been suspended or limited or minimum
prices shall have been established on any such Exchange or the Nasdaq National
Market; (ii) a banking moratorium shall have been declared either by Federal or
New York State authorities; or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war or other calamity or crisis the effect of which on financial
markets is such as to make it, in the sole judgment of the Representative,
impracticable or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).

11.    Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Companies
or their respective officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the
Companies or any of the officers, directors, employees, agents or controlling
persons referred to in Section 8 hereof, and will survive delivery of and
payment for the Securities. The provisions of Sections 7, 8 and 11 hereof shall
survive the termination or cancellation of this Agreement.

12.    Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Initial Purchasers, will be mailed,
delivered or telefaxed to the Representative (fax no.: (646) 291-1469 and
confirmed to 388 Greenwich Street, New York, New York 10013), Attention: General
Counsel; if sent to the Companies, will be mailed, delivered or telefaxed to
Crown Holdings, Inc., One Crown Way, Philadelphia, PA 19154-4599, Attention:
General Counsel (fax no.: (215) 676-6011), with a copy to Dechert LLP, Cira
Center, 2929 Arch Street, Philadelphia, PA 19104, Attention: William G. Lawlor
(fax no.: (215) 994-2222).

13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8 hereof, and, except
as expressly set forth in Section 5(h) hereof, no other person will have any
right or obligation hereunder.

14.    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. Any right to trial by jury
with respect to any claim or proceeding related to or arising out of this
Agreement or any transaction or conduct in connection herewith is waived.

15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile, email or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart to this Agreement.

 

-28-



--------------------------------------------------------------------------------

16.    No Advisory or Fiduciary Responsibility. Each of the Companies
acknowledges and agrees that (i) the purchase and sale of the Securities
pursuant to this Agreement is an arm’s length commercial transaction between the
Companies, on the one hand, and the Initial Purchasers, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Initial Purchaser is acting solely as a principal and not the agent or fiduciary
of the Companies, (iii) no Initial Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Companies with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Companies on other
matters) or any other obligation to the Companies except the obligations
expressly set forth in this Agreement and (iv) the Companies have consulted
their own legal and financial advisors to the extent they deemed appropriate.
Each of the Companies agrees that it will not claim that any Initial Purchaser
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to it, in connection with such transaction or the process leading
thereto.

17.    Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

18.    Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in The City of New York.

“Commission” shall mean the Securities and Exchange Commission.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

“Regulation D” shall mean Regulation D under the Act.

“Regulation S” shall mean Regulation S under the Act.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

-29-



--------------------------------------------------------------------------------

19.    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America or the courts of the State of New York in each case sitting in
the borough of Manhattan, the city of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

 

-30-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Companies and the several Initial Purchasers.

 

Very truly yours, CROWN AMERICAS LLC By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer CROWN AMERICAS
CAPITAL CORP. VI By:  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer CROWN
HOLDINGS, INC. By:  

/s/ Thomas A. Kelly

  Name:   Thomas A. Kelly   Title:   Senior Vice President &     Chief Financial
Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GUARANTORS: CR USA, INC. CROWN BEVERAGE PACKAGING PUERTO RICO, INC. CROWN
CONSULTANTS, INC. CROWN CORK & SEAL COMPANY (DE), LLC CROWN CORK & SEAL COMPANY,
INC. CROWN FINANCIAL CORPORATION CROWN INTERNATIONAL HOLDINGS, INC. CROWN
PACKAGING TECHNOLOGY, INC. FOREIGN MANUFACTURERS FINANCE CORPORATION By  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Vice President & Treasurer CROWN CORK &
SEAL USA, INC. By  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Assistant Treasurer CROWN BEVERAGE
PACKAGING, LLC By  

/s/ Kevin C. Clothier

  Name:   Kevin C. Clothier   Title:   Assistant Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written. CITIGROUP GLOBAL MARKETS INC.
By:  

/s/ Scott Slavik

  Name:   Scott Slavik   Title:   Director For itself and the other several
Initial
Purchasers named in Schedule I to the
foregoing Agreement

 

[Signature Page to Purchase Agreement]